i          i      i                                                                             i         i       i




                                    MEMORANDUM OPINION

                                             No. 04-09-00604-CV

                                           IN RE Ana ACEVEDO

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 7, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 24, 2009, relator Ana Acevedo filed a petition for writ of mandamus, seeking

to compel the trial court to vacate its September 11, 2009 “Order for Issuance of Writ of

Attachment.” However, relator has the burden of providing this court with a record sufficient to

establish her right to mandamus relief. See TEX . R. APP . P. 52.7(a) (“Relator must file with the

petition [ ] a certified or sworn copy of every document that is material to the relator’s claim for

relief and that was filed in any underlying proceeding”); see also TEX . R. APP . P. 52.3(k)(1)(A);

Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992). The record only includes the writ of


           1
          … This proceeding arises out of Cause No. 08-CI-09529, styled In the Interest of S.K., pending in the 408th
Judicial District Court, Bexar County, Texas, the Honorable Larry Noll presiding. However, the order complained of
was signed by the Honorable M ichael Peden, presiding judge of the 285th Civil District Court, Bexar County, Texas.
                                                                                        04-09-00604-CV



attachment and the order issuing the writ of attachment. The record fails to include the petitions and

motions discussed in the petition for writ of mandamus. In addition, relator fails to provide this

court with a transcript of the hearing held in the trial court on September 11, 2009.

       Based on the record before us, we conclude that relator has not established the trial court

abused its discretion. See In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135 (Tex. 2004) (orig.

proceeding); Walker, 827 S.W.2d at 839-40. Accordingly, the petition for writ of mandamus is

DENIED. TEX . R. APP . P. 52.8(a).

                                                                      PER CURIAM




                                                 -2-